Oo Oo HD UH Hh W LO

co ut TO ON BP WH KY KH CO OO OH HDR HH BP WO NY KH O&O

Yat

George M. Lee (SBN 172982)

gml@seilerepstein.com
SEILER EPSTEIN LLP

275 Battery Street, Suite 1600
San Francisco, California 94111
Phone: (415) 979-0500

Fax: (415) 979-0511

John W. Dillon (SBN 296788)
jdillon@gdandb.com

2762 Gateway Road

Carlsbad, California 92009
Phone: (760) 431-9501

Fax: (760) 431-9512

Raymond M. DiGuiseppe (SBN 228457)

law.rmd@gmail.com
THE DIGUISEPPE LAW FIRM, P.C.

4320 Southport-Supply Road, Suite 300
Southport, North Carolina 28461
Phone: 910-713-8804

Fax: 910-672-7705

Attorneys for Plaintiffs

ADAM BRANDY, an individual; et al.,
Plaintiffs,

VS.

ALEX VILLANUEVA, in his official
capacity as Sheriff of Los Angeles
County, California, and in his capacity as
the Director of Emergency Operations, et
al.,

Defendants.

ase 2:20-cv-02874-AB-SK Document18 Filed 04/03/20 Page1lof3 Page ID #:231

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

Case No. 2:20-cv-02874-AB-SK

SUPPLEMENTAL DECLARATION OF
ALAN KUSHNER IN SUPPORT OF
PLAINTIFFS’ APPLICATION FOR
TEMPORARY RESTRAINING ORDER AND
ORDER TO SHOW CAUSE WHY A
PRELIMINARY INJUNCTION SHOULD
NOT ISSUE

[FRCP 65; C.D. L.R. 65-1]

TBD
TBD

Date:
Time:

 

 

l

 

 

 

SUPPLEMENTAL DECLARATION OF ALAN KUSHNER IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMP. RESTRAINING
ORDER AND OSC RE PRELIMINARY INJUNCTION | CASE NO. 2:20-CV-02874-AB-SK

 
Oo CoO SY DN OD BR WW NH

Nw mM fw NH bh ND NY HN NY HH HS | | HK HS OSE OS eS
Co “NE ON OP BY NYY RY OO OU OUST OUD OC RU ONL

—~

 

Nase 2:20-cv-02874-AB-SK Document 18 Filed 04/03/20 Page 2o0f3 Page ID #:232

Courtroom 7B
Judge: Hon. André Birotte Jr.

 

SUPPLEMENTAL DECLARATION OF ALAN KUSHNER
IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO

I, Alan Kushner, declare as follows:

I am an Individual Plaintiff in this action, and I am the owner and
operator of “The Target Range,” which is a Retailer Plaintiff in the action.

2. The Target Range, is a California corporation holding federal, state,
and local licenses to conduct the temporary rental and sale of arms, including
firearms, ammunition, magazines, and appurtenances, as well as to operate an
indoor shooting range and training center, in Van Nuys, California.

3. As the owner and operator of this business, I have been attempting to
stay abreast of all the laws, ordinances, regulations, and other various orders of the
State, Los Angeles County, and Los Angeles City concerning whether businesses
providing these services to the public are deemed “essential” businesses who may
continue operating during this time of the COVID-19 public health crisis.

4, To that end, I] have been communicating with Detective Ben Meda, in
the Gun Unit of the Los Angeles City Police Department (LAPD).

5. Yesterday, April 2, 2020, Detective Meda advised me by telephone
that the Los Angeles City Mayor’s Office has directed the LADP that, pursuant to
the City’s “Safer At Home Order” requiring all nonessential businesses to close,
“all firearms transactions, including the completion of pending DROS releases,
must cease immediately.” Detective Meda also advised me that the LAPD would
be conducting compliance checks to ensure that firearms retailers are following

this directive from the City. I requested written verification of this directive.

2

 

SUPPLEMENTAL DECLARATION OF ALAN KUSHNER IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMP. RESTRAINING
ORDER AND OSC RE PRELIMINARY INJUNCTION | CASE NO. 2:20-CV-02874-AB-SK

 

 
CD © co AY WD WN BW bP

BO wo BNO WN HO BHO BO RO RR Re ee ee Oe ee
co SI DH MN HBP WwW YY KF CO OC WHY DH A BP WwW VPN

f—.

 

 

Nase 2:20-cv-02874-AB-SK Document 18 Filed 04/03/20 Page 3o0f3 Page ID #:233

6. In response to my request, Detective Meda sent me an email shortly
thereafter, at 3:25 p.m. (attached as Exhibit 1), stating (emphasis original):

The Los Angeles Police Department has received direction that the

Mayor’s Safer At Home Order directing all nonessential businesses to

close means that all firearm transactions, including the completion of

pending DROS releases, must cease immediately.

7. Now being under this clear threat of criminal sanctions by Defendants
City of Los Angeles and Mayor Garcetti, in order to avoid being arrested,
prosecuted, and losing the licenses and permits necessary for The Target Range to
conduct its constitutionally protected and lawful business under local, state, and
federal law, I have ceased all transactions related to the sale of firearms at The

Target Range.

  
 

go,
“foregoing is true and correct.

Dated: April 3, 2020 Lp EU HEL
tan Kushner :

I declare under penalty of perjury that t

3

 

SUPPLEMENTAL DECLARATION OF ALAN KUSHNER IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMP. RESTRAINING
ORDER AND OSC RE PRELIMINARY INJUNCTION | CASE NO. 2:20-CV-02874-AB-SK

 
